DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “adjusting an adjusted frequency of said magnetic field” renders the claim indefinite as it is unclear where the “adjusted frequency of said magnetic field” finds proper antecedent basis. The limitation is being interpreted such that the “output” of the magnetic field that is adjusted in claim 2 is the “adjusted frequency” of claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 5 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Zangen et al.’566 (US Pub No. 2006/0287566 – previously cited).
Regarding claim 5, Zangen et al.’566 discloses a method of treating anxiety in a subject (page 10, section [0094]), the method comprising: (a) adjusting output of a magnetic field; and (b) applying said magnetic field close to a head of the subject (see ABSTRACT, and page 9, section [0088] – page 10, section [0093]). The magnetic field comprises at least one of (a) a single pre-selected frequency; (b) a plurality of frequencies within a specified EEG band; and (c) an intrinsic frequency of a brain of the subject within a specified EEG band (page 9, sections [0082-0084]). Regarding the “tuning up the Q-factor of an intrinsic frequency of the subject” language, it is noted that this limitation is merely a result of applying the magnetic field having at least one of a single pre-selected frequency, a plurality of frequencies within a specified EEG band, and an intrinsic frequency of a brain of the subject within a specified EEG band. Because Zangen et al.’566 performs the only claimed step of “applying a magnetic field close to a head of the subject, wherein the magnetic field comprises at least one of (a) a single pre-selected frequency; (b) a plurality of frequencies within a specified EEG band acquired from the subject; and (c) an intrinsic frequency of the specified EEG band acquired from the subject”, it follows that it meets the requirements necessary for achieving the result of performing that lone step – tuning up the Q-factor of an intrinsic frequency within an EEG band of the subject.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz’617 (USPN 6,488,617 – previously cited) in view of Zangen et al.’566.
Regarding claim 5, Katz’617 discloses a method of achieving a desired brain state, the method comprising: (a) adjusting output of a magnetic field; and (b) applying said magnetic field close to a head of the subject (col. 6, line 16 – col. 7, line 18, and see Figure 2 which shows a system with magnets 3A and 3B that apply the magnetic field to the head of the subject). The magnetic field comprises at least one of (a) a single pre-selected frequency; (b) a plurality of frequencies within a specified EEG band; and (c) an intrinsic frequency of a brain of the subject within a specified EEG band (col. 6, lines 45-54). Regarding the “tuning up the Q-factor of an intrinsic frequency of the subject” language, it is noted that this limitation is merely a result of applying the magnetic field having at least one of a single pre-selected frequency, a plurality of frequencies within a specified EEG band, and an intrinsic frequency of a brain of the subject within a specified EEG band. Because Katz’617 performs the only claimed step of “applying a magnetic field close to a head of the subject, wherein the magnetic field comprises at least one of (a) a single pre-selected frequency; (b) a plurality of frequencies within a specified EEG band acquired from the subject; and (c) an intrinsic frequency of the specified EEG band acquired from the subject”, it follows that it meets the requirements necessary for achieving the result of performing that lone step – tuning up the Q-factor of an intrinsic frequency within an EEG band of the subject.
Katz’617 discloses all of the elements of the current invention, as discussed above, except for the method being used to treat anxiety. Zangen et al.’566 teaches that a similar method of adjusting output of a magnetic field and applying the magnetic field close to a head of a subject can be used to treat anxiety (page 10, section [0094]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the method of Katz’617 to treat anxiety, as taught by Zangen et al.’566, since it would merely be combining prior art elements according to known methods to yield predictable results. The modification to Katz’617 would allow the method of Katz’617 to be used to treat anxiety.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2 and 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,465,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention and encompass all of the subject matter recited in the current claims. Therefore, any reference meeting the limitations set forth in claims 1-11 of the US Patent would also meet the limitations set forth in claims 2 and 5-14 of the current invention. While the claims of the current invention are used to treat anxiety, it is noted that the method steps contained in the claims of the US Patent include the same steps recited in the claims of the current invention. Furthermore, as mentioned in paragraph 7 above, it would have been obvious to one of ordinary skill in the art the time of the invention to have used the method of claims 1-11 of the US Patent to treat anxiety (as taught by Zangen et al.’566).
Claims 2 and 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 10-13, and 16-20 of U.S. Patent No. 8,475,354. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention and encompass all of the subject matter recited in the current claims. Therefore, any reference meeting the limitations set forth in claims 3, 4, 10-13, and 16-20 of the US Patent would also meet the limitations set forth in claims 2 and 5-14 of the current invention. While the claims of the current invention are used to treat anxiety, it is noted that the method steps contained in the claims of the US Patent include the same steps recited in the claims of the current invention. Furthermore, as mentioned in paragraph 7 above, it would have been obvious to one of ordinary skill in the art the time of the invention to have used the method of claims 3, 4, 10-13, and 16-20 of the US Patent to treat anxiety (as taught by Zangen et al.’566).
Claims 2 and 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, 7-15 of U.S. Patent No. 8,480,554. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention and encompass all of the subject matter recited in the current claims. Therefore, any reference meeting the limitations set forth in claims 2, 5, 7-15 of the US Patent would also meet the limitations set forth in claims 2 and 5-14 of the current invention. While the claims of the current invention are used to treat anxiety, it is noted that the method steps contained in the claims of the US Patent include the same steps recited in the claims of the current invention. Furthermore, as mentioned in paragraph 7 above, it would have been obvious to one of ordinary skill in the art the time of the invention to have used the method of claims 2, 5, 7-15 of the US Patent to treat anxiety (as taught by Zangen et al.’566).
Claims 2, 6, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 8,585,568. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention and encompass all of the subject matter recited in the current claims. Therefore, any reference meeting the limitations set forth in claims 1-3 and 6 of the US Patent would also meet the limitations set forth in claims 2, 6, 8, and 9 of the current invention. While the claims of the current invention are used to treat anxiety, it is noted that the method steps contained in the claims of the US Patent include the same steps recited in the claims of the current invention. Furthermore, as mentioned in paragraph 7 above, it would have been obvious to one of ordinary skill in the art the time of the invention to have used the method of claims 1-3 and 6 of the US Patent to treat anxiety (as taught by Zangen et al.’566).
Claims 2, 6-10, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-10 of U.S. Patent No. 8,870,737. Although the claims at issue are not the claims of the US Patent are narrower in scope than the claims of the current invention and encompass all of the subject matter recited in the current claims. Therefore, any reference meeting the limitations set forth in claims 1, 3, and 5-10 of the US Patent would also meet the limitations set forth in claims 2, 6-10, and 12-14 of the current invention. While the claims of the current invention are used to treat anxiety, it is noted that the method steps contained in the claims of the US Patent include the same steps recited in the claims of the current invention. Furthermore, as mentioned in paragraph 7 above, it would have been obvious to one of ordinary skill in the art the time of the invention to have used the method of claims 1, 3, and 5-10 of the US Patent to treat anxiety (as taught by Zangen et al.’566).
Claims 2 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,926,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the US Patent recites a system that is required to perform the method described in claims 2 and 9 of the current invention. Therefore, anyone in possession of the method of claims 2 and 9 of the current invention would also be in possession of the system of claim 3 of the US Patent. While the claims of the current invention are used to treat anxiety, it is noted that the system recited in the claim of the US Patent is configured to perform the same steps recited in the claims of the current invention. Furthermore, as mentioned in paragraph 7 above, it would have been obvious to one of ordinary skill in the art the time of the invention to have used the system of claim 3 of the US Patent to treat anxiety (as taught by Zangen et al.’566).
Claims 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,015,057. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the US Patent recites a system that is required to perform the method described in claims 2 and 5 of the current invention. Therefore, anyone in possession of the method of claims 2 and 5 of the current invention would also be in possession of the .
Claims 2 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,308,387. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the US Patent is narrower in scope than the claims of the current invention and encompasses all of the subject matter recited in the current claims. Therefore, any reference meeting the limitations set forth in claim 15 of the US Patent would also meet the limitations set forth in claims 2 and 9-11 of the current invention. While the claims of the current invention are used to treat anxiety, it is noted that the method steps contained in the claim of the US Patent include the same steps recited in the claims of the current invention. Furthermore, as mentioned in paragraph 7 above, it would have been obvious to one of ordinary skill in the art the time of the invention to have used the method of claim 15 of the US Patent to treat anxiety (as taught by Zangen et al.’566).
Claims 2 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of U.S. Patent No. 9,446,259. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention and encompass all of the subject matter recited in the current claims. Therefore, any reference meeting the limitations set forth in claims 3-6 of the US Patent would also meet the limitations set forth in claims 2 and 6-10 of the current invention. While the claims of the current invention are used to treat anxiety, it is noted that the method steps contained in the claims of the US Patent include the same steps recited in the claims of the current invention. Furthermore, as .
Claims 2, 8, 10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, and 12 of U.S. Patent No. 9,649,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention and encompass all of the subject matter recited in the current claims. Therefore, any reference meeting the limitations set forth in claims 8, 9, and 12 of the US Patent would also meet the limitations set forth in claims 2, 8, 10, and 12 of the current invention. While the claims of the current invention are used to treat anxiety, it is noted that the method steps contained in the claims of the US Patent include the same steps recited in the claims of the current invention. Furthermore, as mentioned in paragraph 7 above, it would have been obvious to one of ordinary skill in the art the time of the invention to have used the method of claims 8, 9, and 12 of the US Patent to treat anxiety (as taught by Zangen et al.’566).
Claims 2 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,713,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the US Patent is narrower in scope than the claims of the current invention and encompasses all of the subject matter recited in the current claims. Therefore, any reference meeting the limitations set forth in claim 2 of the US Patent would also meet the limitations set forth in claims 2 and 9 of the current invention. While the claims of the current invention are used to treat anxiety, it is noted that the method steps contained in the claim of the US Patent include the same steps recited in the claims of the current invention. Furthermore, as mentioned in paragraph 7 above, it would have been obvious to one of ordinary skill in the art the time of the invention to have used the method of claim 2 of the US Patent to treat anxiety (as taught by Zangen et al.’566).
Response to Arguments
Applicant's arguments filed 27 April 2021 have been fully considered and are partially persuasive. Applicant’s amendments to claims 2 and 5 have overcome the previous 35 U.S.C. 112, second paragraph, rejections of the claims. Applicant’s arguments regarding the previous indefiniteness rejection of claim 14 was also found to be persuasive. As such, the 35 U.S.C. 112, second paragraph, rejections of claims 2, 5, and 14 have been withdrawn.
Applicant’s arguments regarding the rejection of claim 2 under 35 U.S.C. 102 have been found to be persuasive. Claim 2 now requires a Q-factor of the intrinsic frequency to be influenced toward a pre-selected Q-factor, which is not taught by the previously cited prior art. Applicant’s arguments regarding the rejection of claim 5 in view of the prior art are not persuasive. Claim 5 is drawn to a method comprising one recited step. The result of performing the lone step is that a Q-factor of an intrinsic frequency of an EEG band is tuned up. Unlike claim 2, which specifies a target Q-factor to which to influence the already present Q-factor, claim 5 merely requires a Q-factor to be changed by applying a magnetic field close to ahead of the subject, the magnetic field comprising one of the three listed frequencies. Both of the prior art references teach applying a magnetic field comprising at least one of the three listed frequencies. One of ordinary skill in the art would understand that performing the only step in a one-step method would produce the same result as recited in the claim. Furthermore, one of ordinary skill in the art would realize that applying a magnetic field to the brain of a subject would alter the electric activity in the subject’s brain. Col. 6, lines 45-54 of Katz specifically teaches that the magnetic field applied to the subject’s brain alters the activity within the subject’s brain. This alteration of electrical activity would change the energy levels within specified EEG bands, thus altering the Q-factor of an intrinsic frequency within the specified EEG bands. The Applicant has not provided a convincing argument that applying a magnetic field close to a head of the subject would not influence the Q-factor of an intrinsic frequency within an EEG band of the subject.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art teaches or suggests, either alone or in combination, a method of treating anxiety in a subject comprising, with an applied magnetic field, influencing a Q-factor of an intrinsic frequency within a specified EEG band of the subject toward a pre-selected Q-factor, in combination with the other claimed steps.
Claims 2 and 6-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and with the proper filings of Terminal Disclaimers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791